DETAILED ACTION
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant specifically claims the structure of an arc shape upper cover with a top wall and lateral walls, a frame with an arc shape with three clamping blocks, a lower cover with an arc shape, a first fastening component with a buckling portion, and a second fastening component with a second and third buckling portion to overcome the prior art.  The prior art references do not disclose the specific relationship between upper cover, frame, lower cover, first fastening component, and second fastening component as claimed; it would not be obvious to one in the art to have this assembly of structure.  Cited prior art 1,793,575 and 2015/0300047 A1 disclose multiple layers similar to applicants; however, does not disclose the three clamping blocks and three buckling portions.  Cited prior art 2012/0106182 A1 discloses multiple buckling portions and multiple fastening components.  Further, the aforementioned references 2015/0300047 A1 and 2012/0106182 A1 disclose a circuit board in combination with the handle.  Even though the components of covers, frames, clamping blocks, buckling portions, and a shape of an arc for 3 layers of components on a handle are known to be used in the handles art, a mass alteration of the structure of the prior art would be required to achieve the same connection and performance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W. SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on Monday- Friday (7:30 AM - 5 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571) 272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JASON W SAN/Primary Examiner, Art Unit 3677